DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Action is in response to communications dated 12/31/2020.
Claims 1-13 are pending.
Claims 1-13 are rejected.
The text of those sections of Title 35, United States Code not cited in this Office action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2017/0177218 (“Kanno”) in view of USPGPUB 2012/0102263 (“Aswadhati”) and further in view of USPGPUB 2015/0169443 (“Lee”).
As per claim 1, Kanno substantially teaches a storage device that is accessible by an external device via an interface, the storage device comprising:
an external device via an interface; a nonvolatile memory including one or more blocks; and a controller electrically connected to the nonvolatile memory, wherein the controller is configured to: (Kanno, FIG. 2, reference numerals 2, 2A, and 3; and paragraphs 0044-0045 and 0058-0059, where host 2 (i.e., an external device) communicates with each Solid State Drive (SSD) 3 (i.e., a nonvolatile memory including one or more blocks) through array controller 3 
receive from the external device a request, and in response to receiving the request, determine a response time longer than a processing time of the request, and execute a first performance lowering process that executes a block managing process of the nonvolatile memory by using an idle time which is a difference between the response time and the processing time of the request, or execute a second performance lowering process that lowers the response performance so as to process the request by spending the response time: (Kanno, FIG. 3; FIG. 4; FIG. 5; FIG. 6; and paragraphs 0060-0079, where the system of Kanno receives a write operation comprising data to be written to the SSDs 3 of Kanno.  The data to be written is split into blocks to be written in parallel to each of SSDs 3 of Kanno.  When performing write operations to write the blocks of data to SSDs 3, SSD #2 is determined to have a reduction in write performance.  Upon determining that SSD #2 has reduced write performance with respect to other SSDs 3, as illustrated by (Kanno, FIG. 4) other SSDs 3 (i.e., SSD #1, SSD #3, and SSD #4) are idle since the other SSDs 3 have completed processing of the write operation (i.e., a processing time) while SSD #2 is finishing its write operation so that a 
Kanno does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Aswadhati teaches solid state drive architecture.
As per claim 1, Aswadhati particularly teaches:
receive from the external device a request and a notification indicating that a response performance of the request is to be lowered, and in response to receiving the request and the notification: (Aswadhati, Abstract; and paragraph 0078, where the SSD controller of Aswadhati may employ different profiles, which may be selected by a user via a graphical user interface (GUI), to throttle write operations (i.e., lower write performance).  The Examiner notes that the use of a GUI and a user implies that the selected profile is received via a host (i.e., the external device).  Subsequent write requests from the host after selection of a profile would be notified to be throttled according to the selected profile.  Aswadhati therefore particularly teaches receive from the external device a request and a notification indicating that a response performance of the request is to be lowered, and in response to receiving the request and the notification).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Aswadhati and Kanno before them before the instant application was effectively filed, to modify the invention of Kanno to include the principles of Aswadhati of utilizing different profiles to control SSD performance.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system flexibility by enabling the use of different profiles for different workloads in order to increase write performance or decrease write performance in order to increase system endurance and lifetime (Aswadhati, paragraph 0078). 
Neither Kanno nor Aswadhati appears to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Lee teaches non-volatile memory system, mobile apparatus including the same, and method of operating the non-volatile memory system.
As per claim 1, Lee particularly teaches:
calculate a response time longer than a processing time of the request based on the received notification; select a block managing process of the nonvolatile memory that is executable within an idle time which is a difference between the calculated response time and the processing time of the request; and execute a performance lowering process that executes the selected block managing process: (Lee, FIG. 1, reference numerals 10, 100, 200, and 220; FIG. 11, reference numerals S35 and S36; and paragraphs 0048-0054 and 0098-0101, where mode information about a corresponding communication network to which a mobile apparatus 10 is connected is stored in register set 220 of non-volatile memory 200 of mobile apparatus 10.  The mode information is stored in a register of register set 220 and consulted in order to make decisions about memory management operations to be performed during idle time (i.e., time remaining after processing time of memory access requests is complete but before receipt of transmission of a response to the memory access requests, e.g., due to vagaries of a communication network to which mobile apparatus 10 is connected) of mobile apparatus 10, such as garbage collection, wear-leveling operations, refresh operations, or power-down operations.  The Examiner notes that the mode information is consulted to determine (i.e., calculate) a number of free blocks to be secured (i.e., an amount of time to secure the number of free blocks) by mobile apparatus 10 during an idle time that remains after processing accesses to non-volatile memory 200.  Based on the mode information, mobile apparatus may enter a memory management mode to perform memory management operations (e.g., garbage collected) and perform (i.e., execute) a selected memory management operation.  When the selected memory management operation is garbage collection of non-volatile memory 200, mode information may also indicate a number of free blocks to secure (i.e., an amount of time to spend in idle mode to secure free blocks during garbage collection operations).  Lee therefore particularly teaches calculate a response time longer than a processing time of the request based on the received notification; select a block managing process of the nonvolatile memory that is executable within an idle time which is a difference between the calculated response time and the processing time of the request; and execute a performance lowering process that executes the selected block managing process).  
It would have been obvious to a person having ordinary skill in the art, having the teaching of Lee, Aswadhati, and Kanno before them before the instant application was effectively filed, to modify the combination of Aswadhati with Kanno to include the principles of Lee of determining an appropriate amount of time for performing memory management operations based on an observed environment and stored information about performing memory management operations in the observed environment.
The modification would have been obvious because a person having ordinary skill in the art before the application was effectively filed would be motivated to increase system performance and reliability by implementing a technique for managing non-volatile memory that performs memory management operations without affecting performance of a system that includes the non-volatile memory (Lee, paragraphs 0004-0005).
As per claim 2, the rejection of claim 1 is incorporated, and Aswadhati further particularly teaches: 
wherein the storage device stores first information indicating an adjustment width of the response performance and second information indicating a processing time of the request received from the external device and an adjustment state of the response performance; and the controller is further configured to determine the response time based on the first information and the second information: (Aswadhati, Abstract; and paragraph 0078, where the SSD controller of Aswadhati may employ different profiles, which may be selected by a user via a graphical user interface (GUI), to throttle write operations (i.e., lower write performance).  The Examiner notes that the use of a GUI and a user implies that the selected profile is received via a host (i.e., the external device).  Subsequent write requests from the host after selection of a profile would be notified to be throttled according to the selected profile.  Aswadhati therefore particularly teaches wherein the storage device stores first information indicating an adjustment width of the response performance and second information indicating a processing time of the request received from the 
As per claim 3, the rejection of claim 1 is incorporated, and Kanno further substantially teaches:
wherein the second performance lowering process is a process of reducing the number of parallel accesses to the nonvolatile memory: (Kanno, FIG. 3; FIG. 4; FIG. 5; FIG. 6; and paragraphs 0060-0079, where the system of Kanno receives a write operation comprising data to be written to the SSDs 3 of Kanno.  The data to be written is split into blocks to be written in parallel to each of SSDs 3 of Kanno.  When performing write operations to write the blocks of data to SSDs 3, SSD #2 is determined to have a reduction in write performance.  Upon determining that SSD #2 has reduced write performance with respect to other SSDs 3, as illustrated by (Kanno, FIG. 4) other SSDs 3 (i.e., SSD #1, SSD #3, and SSD #4) are idle since the other SSDs 3 have completed processing of the write operation (i.e., a processing time) while SSD #2 is finishing its write operation so that a completion response may be sent (i.e., a response time).  The time in which the other SSDs 3 are idle while SSD #2 finishes its write operations is an idle time of the other SSDs 3. As illustrated by (Kanno, FIG. 5), the other SSDs 3 perform garbage collection operations (i.e., a performance lowering process that executes a block managing process of the nonvolatile memory) during this idle time while waiting for SSD #2 to complete its write operation so that a response 
As per claim 4, the rejection of claim 1 is incorporated, and Kanno further substantially teaches:
wherein the block managing process is wear leveling or garbage collection: (Kanno, FIG. 3; FIG. 4; FIG. 5; FIG. 6; and paragraphs 0060-0079, where the system of Kanno receives a write operation comprising data to be written to the SSDs 3 of Kanno.  The data to be written is split into blocks to be written in parallel to each of SSDs 3 of Kanno.  When performing write operations to write the blocks of data to SSDs 3, SSD #2 is determined to have a reduction in write performance.  Upon determining that SSD #2 has reduced write performance 
As per claim 5, the rejection of claim 1 is incorporated, and Kanno further substantially teaches:
an information processing system comprising: a host device as the external device according to claim 1; and a storage device according to claim 1: (Kanno, FIG. 2, reference numerals 2, 2A, and 3; and paragraphs 0044-0045 and 0058-0059, where host 2 (i.e., an external device) communicates with each Solid State Drive (SSD) 3 (i.e., a nonvolatile memory including one or more blocks) through array controller 3 (i.e., a controller electrically connected to the nonvolatile memory).  Kanno therefore substantially teaches an information processing 
Aswadhati further particularly teaches:
wherein the host device is configured to group a plurality of processes to be executed by the host device into multiple groups having respective performance characteristics, determines, for each group, [I/O] characteristics of a process issuing the request, and transmit to the storage device a notification indicating whether or not to lower the response performance of the request, based on the determined I/O characteristics: (Aswadhati, Abstract; and paragraph 0078, where the SSD controller of Aswadhati may employ different profiles, which may be selected by a user via a graphical user interface (GUI), to throttle write operations (i.e., lower write performance).  The Examiner notes that the use of a GUI and a user implies that the selected profile is received via a host (i.e., the external device).  Subsequent write requests from the host after selection of a profile would be notified to be throttled according to the selected profile.  The Examiner notes that the profiles of Aswadhati are divided into groups based on an application workload and observed I/O characteristics, so each profile (i.e., each notification) indicates whether or not to throttle (i.e., lower) performance.  Aswadhati therefore particularly teaches wherein the host device is configured to group a plurality of processes to be executed by the host device into multiple groups having respective performance characteristics, determines, for each group, [I/O] characteristics of a process 
As per claim 6, the rejection of claim 1 is incorporated, and Kanno further substantially teaches:
an information processing system comprising: a host device as the external device according to claim 1, including a plurality of hardware resources; and a storage device according to claim 1: (Kanno, FIG. 2, reference numerals 2, 2A, and 3; and paragraphs 0044-0045 and 0058-0059, where host 2 (i.e., an external device) communicates with each Solid State Drive (SSD) 3 (i.e., a nonvolatile memory including one or more blocks) through array controller 3 (i.e., a controller electrically connected to the nonvolatile memory).  The Examiner notes that host 2 (i.e., the external device) by definition comprises hardware resources for performing processing in order to make write requests.  Kanno therefore substantially teaches an information processing system comprising: a host device as the external device according to claim 1, including a plurality of hardware resources; and a storage device according to claim 1). 
Aswadhati further particularly teaches:
wherein the host device is configured to determine [I/O] characteristics of a process issuing the request based on a usage rate of the plurality of hardware resources, and transmit to the storage device a notification indicating whether or not to lower the response performance of the request, based on the determined I/O characteristics: (Aswadhati, Abstract; and paragraph 0078, where the SSD controller of Aswadhati may employ different profiles, which may be selected by a user via a graphical user interface (GUI), to throttle write operations (i.e., lower write performance).  The Examiner notes that the use of a GUI and a user implies that the selected profile is received via a host (i.e., the external device).  Subsequent write requests from the host after selection of a profile would be notified to be throttled according to the selected profile.  The Examiner notes that the profiles of Aswadhati are divided into groups based on an application workload and observed I/O characteristics, so each profile (i.e., each notification) indicates whether or not to throttle (i.e., lower) performance.  Aswadhati therefore particularly teaches wherein the host device is configured to determine [I/O] characteristics of a process issuing the request based on a usage rate of the plurality of hardware resources, and transmit to the storage device a notification indicating whether or not to lower the response performance of the request, based on the determined I/O characteristics).
As per claim 7, Kanno substantially teaches a storage device that can be accessed by an external device via an interface, comprising:
an external device via an interface; a nonvolatile memory including one or more blocks; and a controller electrically connected to the nonvolatile memory: (Kanno, FIG. 2, reference numerals 2, 2A, and 3; and paragraphs 0044-0045 and 0058-0059, where host 2 (i.e., an external device) communicates with each Solid State Drive (SSD) 3 (i.e., a nonvolatile memory including one or more 
wherein the controller is configured to calculate first information indicating an adjustment value of a response performance for each request received from the external device, determine a response time for the request received from the external device based on the first information, and execute a first performance lowering process that executes a block managing process of the nonvolatile memory by using an idle time which is a difference between the response time and a processing time of the received request, or execute a second performance lowering process that lowers the response performance so as to process the received request by spending the response time: (Kanno, FIG. 3; FIG. 4; FIG. 5; FIG. 6; and paragraphs 0060-0079, where the system of Kanno receives a write operation comprising data to be written to the SSDs 3 of Kanno.  The data to be written is split into blocks to be written in parallel to each of SSDs 3 of Kanno.  When performing write operations to write the blocks of data to SSDs 3, SSD #2 is determined to have a reduction in write performance.  Upon determining that SSD #2 has reduced write performance with respect to other SSDs 3, as illustrated by (Kanno, FIG. 4) other SSDs 3 (i.e., SSD #1, SSD #3, and SSD 
Kanno does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Aswadhati teaches solid state drive architecture.
As per claim 7, Aswadhati particularly teaches:
wherein the controller is configured to store first information indicating an adjustment value of a response performance: (Aswadhati, Abstract; and paragraph 0078, where the SSD controller of Aswadhati may employ different profiles, which may be selected by a user via a graphical user interface (GUI), to throttle write operations (i.e., lower write performance).  The Examiner notes that the use of a GUI and a user implies that the selected profile is received via a host (i.e., the external device) and stored in order to be applied.  Subsequent write requests from the host after selection of a profile would be throttled according to the profile.  Aswadhati therefore particularly teaches wherein the 
It would have been obvious to a person having ordinary skill in the art, having the teachings of Aswadhati and Kanno before them before the instant application was effectively filed, to modify the invention of Kanno to include the principles of Aswadhati of utilizing different profiles to control SSD performance.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system flexibility by enabling the use of different profiles for different workloads in order to increase write performance or decrease write performance in order to increase system endurance and lifetime (Aswadhati, paragraph 0078). 
Neither Kanno nor Aswadhati appears to explicitly teach the other limitations beyond those taught above; however, in an analogous art,
As per claim 7
calculate a response time for the request received from the external device based on the first information:
select a block managing process of the nonvolatile memory that is executable within an idle time which is a difference between the calculated response time and a processing time of the received request:
and execute a performance lowering process that executes the selected block managing process:
As per claim 8, the rejection of claim 7 is incorporated, and the Examiner notes that the language of claim 8 is substantially similar to the language of claim 3.  Claim 8 is therefore rejected using the same references and reasoning, mutatis mutandis, as the rejection of claim 3.
As per claim 9, the rejection of claim 7 is incorporated, and the Examiner notes that the language of claim 9 is substantially similar to the language of claim 4.  Claim 9 is therefore rejected using the same references and reasoning, mutatis mutandis, as the rejection of claim 4.
As per claim 10, the rejection of claim 7 is incorporated, and the Examiner notes that the language of claim 10 is substantially similar to the language of claim 5.  Claim 10 is mutatis mutandis, as the rejection of claim 5.
As per claim 11, the rejection of claim 7 is incorporated, and the Examiner notes that the language of claim 11 is substantially similar to the language of claim 6.  Claim 11 is therefore rejected using the same references and reasoning, mutatis mutandis, as the rejection of claim 6.
As per claim 12, the rejection of claim 1 is incorporated, and Lee further particularly teaches wherein the controller is further configured to:
determine whether the block managing process is completed within the idle time; and in response to determining that the block managing process is completed within the idle time, select the block managing process and execute the performance lowering process that executes the selected block managing process: (Lee, FIG. 1, reference numerals 10, 100, 200, and 220; FIG. 11, reference numerals S35 and S36; and paragraphs 0048-0054 and 0098-0101, where mode information about a corresponding communication network to which a mobile apparatus 10 is connected is stored in register set 220 of non-volatile memory 200 of mobile apparatus 10.  The mode information is stored in a register of register set 220 and consulted in order to make decisions about memory management operations to be performed during idle time (i.e., time remaining after processing time of memory access requests is complete but before receipt of transmission of a response to the memory access requests, e.g., due to vagaries of a communication network to which mobile apparatus 10 is connected) of mobile apparatus 10, such as garbage collection, wear-leveling operations, refresh operations, or power-down operations.  The Examiner notes that the mode information is consulted to determine (i.e., calculate) a number of free blocks to be secured (i.e., an amount of time to secure the number of free blocks) by mobile apparatus 10 during an idle time that remains after processing accesses to non-volatile memory 200.  Based on the mode information, mobile apparatus may enter a memory management mode to perform memory management operations (e.g., garbage collected) and perform (i.e., execute) a selected memory management operation.  When the selected memory management operation is garbage collection of non-volatile memory 200, mode information may also indicate a number of free blocks to secure (i.e., an amount of time to spend in idle mode to secure free blocks during garbage collection operations).  Lee therefore particularly teaches determine whether the block managing process is completed within the idle time; and in response to determining that the block managing process is completed within the idle time, select the block managing process and execute the performance lowering process that executes the selected block managing process).
As per claim 13, the rejection of claim 7 is incorporated, and the Examiner notes that the language of claim 13 is substantially similar to the language of claim 12.  Claim 13 is therefore rejected using the same references and reasoning, mutatis mutandis, as the rejection of claim 12.

Response to Arguments
In the Remarks dated 12/31/2020, Applicant substantially argues:
None of the prior art, alone or in combination, teaches or suggests the claimed combination of limitations of the amended claims of the instant application.
Applicant’s arguments dated 12/31/2020 have been fully considered, but they are moot in view of the new grounds of rejection that were necessitated by Applicant’s amendments to the claims.  The Examiner notes that the new Lee reference, cited in the above rejections, clearly teaches the limitations added via amendment.  The Examiner further notes that the new grounds of rejection were necessitated by Applicant’s amendments to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this 	Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  	Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS 	from the mailing date of this action.  In the event a first reply is filed within TWO 	MONTHS of the mailing date of this final action and the advisory action is not mailed 	until after the end of the THREE-MONTH shortened statutory period, then the 	shortened statutory period will expire on the date the advisory action is mailed, and any 	extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 	advisory action.  In no event, however, will the statutory period for reply expire later 	than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel C Chappell whose telephone number is (571)272-5003.  The examiner can normally be reached on 9:00AM - 5:00 PM, Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 

/Daniel C. Chappell/Primary Examiner, Art Unit 2135